     Case 2:12-cr-00330-WBS-EFB Document 236 Filed 03/05/21 Page 1 of 1


      HEATHER E. WILLIAMS, #122664
1     Federal Defender
      RACHELLE BARBOUR, #185395
2     Assistant Federal Defender
      BRITTANY GAMELN
3     Certified Law Student
      801 I Street, 3rd Floor
4     Sacramento, CA 95814
      Tel: 916-498-5700/Fax 916-498-5710
5     rachelle.barbour@fd.org
6     Attorneys for Defendant
      DIANNA WOODS
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                  ) Case No. 2:12-cr-0330-WBS
11                                               )
      Plaintiff,                                 ) ORDER TERMINATING SUPERVISED
12                                               ) RELEASE
                   v.                            )
13                                               )
      DIANNA WOODS,                              )
14                                               )
      Defendant.                                 )
15                                               )
                                                 )
16
17           There being no opposition, for the reasons set forth in defendant's motion (Docket No.
18
      235), pursuant to 18 U.S.C §3583(e)(1), the term of supervised release imposed in this case is
19
      hereby TERMINATED, and defendant Dianna Woods is hereby discharged from supervision..
20
             IT IS SO ORDERED.
21
22
      Dated: March 5, 2021
23
24
25
26
27
28
                                                     -1-                           U.S. v DIANNA WOODS
